Exhibit 10.34

Amendment No. 2 to Employment Agreement

This Amendment No. 2 to the Employment Agreement entered into as of
October 24, 2005 and amended on November 1, 2006, (as amended, the “Agreement”)
between BankUnited Financial Corporation (the “Company”) and James R. Foster
(the “Executive”), is made and is effective as of September 1, 2007.

Recitals

WHEREAS, Section 2.1 of the Agreement provides that the Agreement shall expire
at the conclusion of October 24, 2009; and

WHEREAS, the Company desires the Executive to assume additional
responsibilities; and

WHEREAS, the Executive is willing to assume the additional responsibilities
requested by the Company, in exchange for an extension of the term of the
Agreement, an increase in his current annual base salary and an extension of the
period for which the Company will purchase supplemental term life insurance
covering the Executive;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

1. Section 2.1 of the Agreement is hereby amended and restated in its entirety
as follows:

“The Company hereby agrees to employ the Executive and the Executive hereby
agrees to provide services to the Company, on the terms and conditions set forth
herein, for the period commencing on October 24, 2005 (hereinafter the
“Commencement Date”) and expiring at the conclusion of December 31, 2010 (the
“Term”), subject to renewal by the Committee for successive terms of up to two
(2) additional years, unless the Executive resigns prior to that time or is
sooner terminated as hereinafter set forth.”



--------------------------------------------------------------------------------

Amendment No. 2 to Employment Agreement - BUFC

James R. Foster

Page 2

 

2. Section 1. (g) of the Agreement is hereby amended and restated in its
entirety as follows:

“Change of Control Payment” means a lump sum cash payment to the Executive by
the Company in an amount which equals the product of (x) the greater of 12 or
the number of full months remaining in the Term after the Change of Control, but
not more than 40, times (y) the sum of Executive’s monthly Base Salary for the
year in which the Change of Control occurs, plus one twelfth of the last Annual
Bonus awarded to the Executive for the fiscal year prior to the year in which
the Change of Control occurs.”

3. Section 4.2 of the Agreement is hereby amended and restated in its entirety
as follows:

The Company shall provide the Executive the standard benefits provided to other
senior executives, including medical insurance coverage, group disability and
group life insurance for the Executive (collectively, the “Policies”), in
accordance with the Company’s practices for other employees. To the extent any
Policies have an eligibility period, Executive may maintain his existing
equivalent coverage under COBRA, and the Company shall reimburse him for that
expense until the eligibility period is satisfied. Nothing herein shall prevent
the Company from modifying or discontinuing any benefit plan so long as any such
modification applies equally to other comparable employees covered by such
plans. In the event that the aggregate amount of life insurance coverage
provided to the Executive under the group life insurance policies described
above and the bank-owned life insurance policies covering key employees of the
Company and its affiliates, is less than one million dollars ($1,000,000), the
Company shall purchase supplemental term life insurance sufficient to increase
the aggregate amount of life insurance coverage on the Executive to one million
dollars ($1,000,000) for the period ending on the earlier of the date this
Agreement is terminated or the conclusion of December 31, 2010. Notwithstanding
the foregoing, in no event shall the annual premium paid for such supplemental
term life insurance exceed fifteen thousand dollars ($15,000). The Executive’s
estate or his designee shall be the beneficiary of said supplemental term life
insurance policy



--------------------------------------------------------------------------------

Amendment No. 2 to Employment Agreement - BUFC

James R. Foster

Page 3

 

4. Section 5.3 of the Agreement is hereby amended and restated in its entirety
as follows:

“Termination Without Cause.” At any time the Company shall have the right to
terminate Executive’s employment hereunder by written notice to Executive;
provided, however, that the Company shall (i) pay to Executive any compensation
or other obligations accrued prior to the Date of Termination, all of which
shall be paid within thirty (30) days after the Date of Termination, (ii) pay to
the Executive in a lump sum within thirty (30) days after the Date of
Termination, an amount equal to the product of (x) the greater of 12 or the
number of full months remaining in the Term after the Date of Termination, but
not more than 40, times (y) the sum of Executive’s monthly Base Salary for the
year in which the Date of Termination occurs, plus one twelfth of the last
Annual Bonus awarded to the Executive for the fiscal year prior to the year in
which the Date of Termination occurs pursuant to this Section 5.3, and
(iii) implement the provisions for the Executive’s Vested Benefits as of the
Date of Termination. The Company shall be deemed to have terminated the
Executive’s employment pursuant to this Section 5.3 if such employment is
terminated by the Company without Cause. The Company and the Executive hereby
stipulate that the payment and delivery of the amounts specified in clause
(ii) above are conditioned upon the Executive’s resignation from any and all
positions which he holds as an officer, director or committee member with
respect to the Company or any of its affiliates, the execution of a severance
agreement and full release by the Executive in favor of the Company releasing
all then existing claims against the Company, under this Agreement, related to
the Executive’s employment, or otherwise, to the full extent permitted by law,
and so long as the Executive complies with all provisions of this Agreement,
including Section 8. Such severance agreement and general release shall be in a
form substantially similar to that attached hereto as Attachment A. Any disputes
shall be resolved by Arbitration as provided in Section 23.

4. Except as modified by this Amendment, all other terms and conditions of the
Agreement remain in full force and effect.



--------------------------------------------------------------------------------

Amendment No. 2 to Employment Agreement - BUFC

James R. Foster

Page 4

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the day and year first above
written.

 

BankUnited Financial Corporation     Executive: By:  

/s/ Ramiro A. Ortiz

    By:  

/s/ James R. Foster

Name:   Ramiro A. Ortiz     Name:   James R. Foster Title:   President and Chief
Operating Officer      

 

ATTEST: By:  

/s/ Dellene Acampa

  Assistant Secretary